                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

QUILIE ZEIGLER,                            :   CIVIL ACTION NO. 1:16-CV-1895
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
CORRECT CARE SYSTEMS, et al.,              :
                                           :
                    Defendants             :

                                  MEMORANDUM

      Plaintiff Quilie Zeigler (“Zeigler”), a former inmate who, at all times relevant,

was housed at the Smithfield State Correctional Institution in Huntingdon,

Pennsylvania, (“SCI-Smithfield”), filed the above-captioned action pursuant to 42

U.S.C. § 1983. 1 (Doc. 5). The matter is proceeding via an amended complaint. (Doc.

9). Named as defendants are Correct Care Solutions, LLC and James F. Frommer,

D.O. (Id.) For the reasons set forth below, the court will dismiss this action for

failure to prosecute and failure to comply with a court order.

I.    Background

      In the amended complaint, Zeigler alleges that defendants were deliberately

indifferent to his serious medical needs and negligent by failing to monitor his heart

after his arrival at SCI-Smithfield. (Doc. 9, ¶¶ 7-25). On March 30, 2018, defendants

filed an answer to the amended complaint. (Doc. 16). Defendants thereafter filed a




      1
         Zeigler is no longer incarcerated. Upon entering Zeigler’s identifying
information into the Vinelink Inmate Locator System, his status was returned as
“out of custody . . . paroled.” See https://vinelink.com/#/search.
motion for summary judgment. (Doc. 20). Zeigler failed to oppose defendants’

motion.

      On April 22, 2019, the court’s mail to Zeigler was returned as undeliverable,

indicating that Zeigler was paroled on February 3, 2019. (Doc. 23). Accordingly, on

April 29, 2019, the court issued an order directing Zeigler to provide his current

address. (Doc. 24). The order warned Zeigler that “[f]ailure to comply with this

order may result in the dismissal of this case for failure to prosecute.” (Id. at 2)

(citing Federal Rule of Civil Procedure 41(b)). On May 6, 2019, the court’s mail to

Zeigler was again returned, unopened, and marked as unable to forward. (Doc. 25).

It is clear that Zeigler failed to comply with the court’s order and the time for

complying has now passed. Zeigler has not communicated with the court since

August 7, 2017, and has not provided the court with a current, updated address.

(See Doc. 13).

II.   Discussion

      District courts have the inherent power to dismiss an action for failure to

prosecute sua sponte. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The United

States Court of Appeals for the Third Circuit has identified six factors a court

should consider before dismissing an action for failure to prosecute:

      (1) the extent of the party’s personal responsibility; (2) the prejudice to
      the adversary caused by the failure to meet scheduling orders and
      respond to discovery; (3) a history of dilatoriness; (4) whether the
      conduct of the party or the attorney was willful or in bad faith; (5) the
      effectiveness of sanctions other than dismissal, which entails an
      analysis of alternative sanctions; and (6) the meritoriousness of the
      claim or defense.



                                            2
Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphases

omitted). Not all of the Poulis factors need be satisfied to dismiss a complaint. See

Shahin v. Delaware, 345 F. App’x 815, 817 (3d Cir. 2009) (citing Mindek v. Rigatti,

964 F.2d 1369, 1373 (3d Cir. 1992)).

      In the present matter, Zeigler is pro se and is solely responsible for his

actions. See Colon v. Karnes, 2012 U.S. Dist. LEXIS 14692, at *7 (M.D. Pa. 2012)

(“Plaintiff is proceeding pro se, and thus is responsible for his own actions.”). At

this point, the court has been waiting more than twenty-one months for Zeigler to

communicate with the court, and can only conclude that he is personally

responsible for failing to inform the court of his whereabouts.

      Second, prejudice to the adversary generally includes “the irretrievable loss

of evidence, the inevitable dimming of witnesses’ memories or the excessive and

possibly irremediable burdens or costs imposed on the opposing party.” Adams v.

Trustees of N.J. Brewery Emps.’ Pension Trust Fund, 29 F.3d 863, 874 (3d Cir.

1994). Prejudice also includes “the burden imposed by impeding a party’s ability to

prepare effectively a full and complete trial strategy.” Ware v. Rodale Press, Inc.,

322 F.3d 218, 222 (3d Cir. 2003). Zeigler’s continued failure to communicate with the

court and his continued inaction frustrates and delays the resolution of this case.

This failure to communicate prejudices the defendants who likely seek a timely

resolution of the case. See Azubuko v. Bell National Organization, 243 F. App’x 728,

729 (3d Cir. 2007) (stating that plaintiff’s failure to file an amended complaint

prejudices defendants and compels dismissal).



                                           3
      Third, Zeigler has established a history of dilatoriness through his failure to

notify the court of his whereabouts and failure to comply with court orders and

rules. As is clear from the procedural background of this case, Zeigler has not

communicated with the court since August 7, 2017. (Doc. 13). On April 29, 2019, the

court ordered Zeigler to provide the court with his current address, and warned

him that this case was subject to dismissal for failure to prosecute. (Doc. 24).

Zeigler failed to comply with that order, and the time for complying has now

passed. The court finds that over the past twenty-one months, Zeigler has delayed

this matter to the extent that his conduct constitutes a “continuous stream of

dilatory conduct.” Briscoe v. Klem, 538 F.3d 252, 261 (3d Cir. 2008). A pro se

plaintiff has the affirmative obligation to keep the court informed of his address.

(See M.D. Pa. Local Rule of Court 83.18 (providing that a pro se plaintiff “shall

maintain on file with the clerk a current address at which all notices and copies of

pleadings, motions or papers in the action may be served upon such party.”); see

also Standing Practice Order in Pro Se Plaintiff Cases). Should such address

change in the course of this litigation, the plaintiff shall immediately inform the

court of such change, in writing. (Id.) If the court is unable to communicate with

the plaintiff because he has failed to notify the court of his address, the plaintiff will

be deemed to have abandoned the lawsuit. (Id.) It is clear that Zeigler has failed to

comply with the terms set forth in Middle District of Pennsylvania Local Rule 83.18

and the Standing Practice Order.




                                            4
      Regarding the next factor, “[w]illfulness involves intentional or self-serving

behavior.” Adams, 29 F.3d at 874. It appears that at least some of this dilatory

behavior was performed willfully and in bad faith, as Zeigler has offered no

explanation for his failure to provide the court with his current address, and has

been less than diligent in pursuing this matter. Gagliardi v. Courter, 144 F. App’x

267, 268 (3d Cir. 2005) (holding that the district court did not abuse its discretion by

dismissing plaintiff’s complaint for failure to prosecute, where plaintiff failed to

respond to defendants’ motion to dismiss for more than three months and this

failure to comply prejudiced defendants).

      Fifth, a district court must consider the availability of sanctions alternative to

dismissal. Poulis, 747 F.2d at 869. Given Zeigler’s indigence, alternative monetary

sanctions would not be effective. See Dennis v. Feeney, 2012 U.S. Dist. LEXIS 7328,

at *5 (M.D. Pa. 2012) (finding, “monetary sanctions are unlikely to be efficacious

given that Plaintiff is indigent”). Moreover, the court is incapable of imposing a

lesser sanction without knowledge of Zeigler’s whereabouts.

      The final Poulis factor is meritoriousness of the claim. A claim will be

deemed meritorious when the allegations of the complaint, if established at trial,

would support recovery. Poulis, 747 F.2d at 870. The standard for a Rule 12(b)(6)

motion to dismiss is utilized in determining whether a claim is meritorious. Poulis,

747 F.2d at 869-70. The court finds that consideration of this factor cannot save

Zeigler’s claims, since he is now wholly non-compliant with his obligations as a




                                            5
litigant. Thus, the weight of this factor is lessened and, following a full analysis of

the factors, the majority of the six factors weigh heavily in favor of defendants.

III.   Conclusion

       Zeigler’s last communication with the court was on August 7, 2017. (Doc. 13).

It is clear that Zeigler has been released from custody. See

https://vinelink.com/#/search. Zeigler’s prolonged failure to notify the court of his

whereabouts has forced the court to consider whether to dismiss the instant action

for failure to prosecute. After consideration of the Poulis factors, it is clear that the

factors favor the dismissal of Zeigler’s claims.

       An appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania



Dated:       May 21, 2019
